Upon remission of this appeal from the Court of Appeals (304 N. Y. 924) in pursuance of section 606 of the Civil Practice Act, for determination of the questions of fact involved, the order of the County Court is reversed, on the facts, and the motion to permit the late filing of the claim by the infant against the county is granted. The court finds the facts to be as stated in the moving papers on the application; upon the facts thus found it exercises a discretion to grant the motion; and it regards the denial of the motion upon such facts to have been improvident. Settle order. Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ., concur. [See 280 App. Div. 155.]